Case 2:18-cv-05741-DMG-PLA Document 367 Filed 07/29/21 Page 1 of 5 Page ID #:19503



  1   CENTER FOR HUMAN RIGHTS &
      CONSTITUTIONAL LAW
  2   CARLOS R. HOLGUÍN (90754)
      256 South Occidental Boulevard
  3   Los Angeles, CA 90057
      Telephone: (213) 388-8693
  4   Email: crholguin@centerforhumanrights.email
  5   Attorneys for Plaintiffs
  6   Additional counsel listed on following page and signature
      blocks
  7
  8                              UNITED STATES DISTRICT COURT
  9                         CENTRAL DISTRICT OF CALIFORNIA
 10                                   WESTERN DIVISION
 11
 12 LUCAS R., et al.,                          Case No. 2:18-CV-05741 DMG PLA
 13                   Plaintiffs,
                                               JOINT STIPULATION REGARDING
 14         v.                                 PRETRIAL AND TRIAL SCHEDULE
 15 XAVIER BECERRA, et al.,                    Complaint Filed: June 29, 2018
 16                   Defendants.              Judge: Hon. Dolly M. Gee

 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                         JOINT STIPULATION RE: PRETRIAL AND TRIAL
                                                                                        SCHEDULE
                                                                 CASE NO. 2:18-CV-05741 DMG PLA
Case 2:18-cv-05741-DMG-PLA Document 367 Filed 07/29/21 Page 2 of 5 Page ID #:19504



  1   UNIVERSITY OF CALIFORNIA DAVIS SCHOOL OF LAW
      HOLLY S. COOPER (197626)
  2   Co-Director, Immigration Law Clinic
      CARTER C. WHITE (164149)
  3   Director, Civil Rights Clinic
      DAISY O. FELT (307958)
  4   JONATHAN P. MULLIGAN (CAL RLSA NO. 803383)
      MONICA J. JULIAN (265075)
  5   One Shields Ave. TB 30
      Davis, CA 95616
  6   Telephone: (530) 754-4833
      Email: hscooper@ucdavis.edu
  7          ccwhite@ucdavis.edu
             dofelt@ucdavis.edu
  8          jmulligan@ucdavis.edu
             mjulian@ucdavis.edu
  9
      NATIONAL CENTER FOR YOUTH LAW
 10   LEECIA WELCH (208741)
      NEHA DESAI (CAL. RLSA NO. 803161)
 11   POONAM JUNEJA (300848)
      FREYA PITTS (295878)
 12   MISHAN WROE (299296)
      MELISSA ADAMSON (319201)
 13   1212 Broadway, Suite 600
      Oakland, CA 94612
 14   Telephone: (510) 835-8098
      Email: lwelch@youthlaw.org
 15          ndesai@youthlaw.org
             pjuneja@youthlaw.org
 16          fpitts@youthlaw.org
             mwroe@youthlaw.org
 17          madamson@youthlaw.org
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                     JOINT STIPULATION RE: PRETRIAL AND TRIAL
                                                                                    SCHEDULE
                                                             CASE NO. 2:18-CV-05741 DMG PLA
Case 2:18-cv-05741-DMG-PLA Document 367 Filed 07/29/21 Page 3 of 5 Page ID #:19505



  1    NATIONAL CENTER FOR YOUTH LAW
       BRENDA SHUM (OR. BAR NO. 961146), admitted pro hac vice
  2    CRYSTAL ADAMS (308638)
       712 H Street NE, DPT #32020
  3    Washington, DC 20002
       Telephone: (202) 868-4785
  4    Email: bshum@youthlaw.org
              cadams@youthlaw.org
  5
       COOLEY LLP
  6    SUMMER J. WYNN (240005)
       MICHAEL J. MCMAHON (ADMITTED PRO HAC VICE)
  7    REBECCA L. TARNEJA (293461)
       ALEXANDRA R. MAYHUGH (300446)
  8    JAMIE D. ROBERTSON (326003)
       1333 2nd Street, Suite 400
  9    Santa Monica, CA 90401
       Telephone: (310) 883-6400
 10    Facsimile: (310) 883-6500
       Email: swynn@cooley.com
 11           mmcmahon@cooley.com
              rtarneja@cooley.com
 12           amayhugh@cooley.com
              jdrobertson@cooley.com
 13   Attorneys for Plaintiffs
 14
 15 BRIAN M. BOYNTON
    Acting Assistant Attorney General
 16 Civil Division
 17 ERNESTO H. MOLINA, JR. (181304)
      Deputy Director
 18 BENJAMIN MARK MOSS
 19 Senior Litigation Counsel
    NANCY K. CANTER (263198)
      JONATHAN K. ROSS
 20 ANTHONY J. MESSURI
    Trial Attorneys
 21 Office of Immigration Litigation
      Civil Division, U.S. Department of Justice
 22 P.O. Box 878
 23 Ben Franklin Station
    Washington, D.C. 20044
 24 Telephone: (202-616-9344)
    ernesto.h.molina@usdoj.gov
 25
    Attorneys for Official-Capacity Defendants
 26
 27
 28
                                                     JOINT STIPULATION RE: PRETRIAL AND TRIAL
                                                                                    SCHEDULE
                                                             CASE NO. 2:18-CV-05741 DMG PLA
Case 2:18-cv-05741-DMG-PLA Document 367 Filed 07/29/21 Page 4 of 5 Page ID #:19506



  1         WHEREAS, on or about June 29, 2018, Plaintiffs filed a Complaint, and on or
  2   about September 7, 2018, filed a First Amended Complaint (“FAC”) in the above-
  3   captioned action (ECF Nos. 1, 81);
  4         WHEREAS, on May 28, 2021, the Court held a status conference regarding the
  5   Parties’ ongoing settlement efforts, and during the conference stated that the current
  6   trial schedule (see ECF No. 348) would need to be vacated and revised due to the
  7   Court’s current calendar;
  8         WHEREAS, during the May 28, 2021 status conference, the Court ordered the
  9   parties to file a final joint status report on the progress of settlement negotiations on or
 10   before June 30, 2021 (see ECF No. 363) and ordered the Parties to discuss and submit
 11   a proposed revised pretrial and trial schedule;
 12         WHEREAS, on June 30, 2021, the Parties filed a Joint Status Report and
 13   proposed revised pretrial and trial schedule based on a proposed trial date of May 3,
 14   2022 (ECF No. 364);
 15         WHEREAS, the Court has not yet issued an order vacating the current pretrial
 16   and trial schedule or adopting the proposed pretrial and trial schedule;
 17         WHEREAS, under the current schedule, the deadline to file motions in limine is
 18   Friday, July 30, 2021, with other deadlines following thereafter and leading up to a trial
 19   date of October 12, 2021 (ECF No. 348);
 20         WHEREAS, the Parties agree that it will be more efficient and conserve litigant
 21   and judicial resources to wait until the Court enters a revised pretrial and trial schedule
 22   prior to filing any pretrial motions, including any motions in limine;
 23         NOW, THEREFORE, THE PARTIES AGREE AND STIPULATE that, in light
 24   of the Court’s anticipated order adopting a revised pretrial and trial schedule, the Parties
 25   will wait until the Court enters a revised pretrial and trial schedule prior to filing any
 26   pretrial motions and thus not file motions in limine by the current deadline (July 30,
 27   2021), and the Parties further agree to not raise any objections or opposition based on a
 28   failure to file motions in limine by July 30, 2021;
                                                             JOINT STIPULATION RE: PRETRIAL AND TRIAL
                                                    1.                                      SCHEDULE
                                                                     CASE NO. 2:18-CV-05741 DMG PLA
Case 2:18-cv-05741-DMG-PLA Document 367 Filed 07/29/21 Page 5 of 5 Page ID #:19507



  1          THE PARTIES FURTHER AGREE AND STIPULATE that they will continue
  2   to wait until the Court enters a revised pretrial and trial schedule prior to filing any other
  3   pretrial motions, briefs or other pretrial or trial-related filings.
  4          IT IS SO STIPULATED AND AGREED:
  5 Dated: July 29, 2021                     COOLEY LLP
  6
  7                                           By: /s/ Summer J. Wynn
                                                 Summer J. Wynn (2400056)
  8                                              Attorneys for Plaintiffs
                                                 Email: swynn@cooley.com
  9
      Dated: July 29, 2021                   BRIAN M. BOYNTON
 10                                          Acting Assistant Attorney General
                                             Civil Division
 11
                                              By: /s/ Ernesto H. Molina, Jr.
 12                                           ERNESTO H. MOLINA, JR. (181304)
                                              Deputy Director
 13                                           Email: Ernesto.h.molina@usdoj.gov
                                              BENJAMIN MARK MOSS
 14                                           Senior Litigation Counsel
                                              JONATHAN K. ROSS
 15                                           ANTHONY J. MESSURI
                                              NANCY CANTER
 16                                           Trial Attorneys
                                              Office of Immigration Litigation
 17                                           Civil Division
                                              U.S. Department of Justice
 18                                           Attorneys for Official-Capacity Defendants
 19
 20                                         CERTIFICATION
 21         Pursuant to Local Rule 5-4.3.4(a)(2)(i), I certify that all of the above signatories
 22   concur in this filing’s content and have authorized the filing.
 23
 24 Dated: July 29, 2021                      COOLEY LLP
 25
 26                                             By: /s/ Summer J. Wynn
                                                   Summer J. Wynn (240005)
 27                                                Attorneys for Plaintiffs
                                                   Email: swynn@cooley.com
 28
                                                                JOINT STIPULATION RE: PRETRIAL AND TRIAL
                                                                                               SCHEDULE
                                                     2.                 CASE NO. 2:18-CV-05741 DMG PLA
